Citation Nr: 1746203	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for generalized joint and muscle pain and fatigue, to include as due to an undiagnosed illness and/or secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2005, the Veteran and his spouse testified at a hearing before a Decision Review Office (DRO) at the RO, and, in July 2006, they testified at a Board hearing before a Veterans Law Judge who has since retired.  Additionally, the Veteran testified before the undersigned Veterans Law Judge in June 2014.  Transcripts from these hearings have been associated with the record.  

This case was remanded in October 2006, April 2009, November 2010, August 2012, September 2014, March 2015, December 2015, July 2016, and February 2017 for additional development and now returns for further appellate review.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed muscle and joint pain of the cervical spine has been attributed to a known clinical diagnosis of cervical degenerative disease, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

3.  Cervical spine degenerative disease was not incurred in service and is not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia, or service-connected irritable bowel syndrome (IBS), lumbar spine disability, bilateral knee disabilities, right lower extremity (RLE) neuropathy, or right shoulder disability, and did not manifest within one year of his separation from active duty.

4.  The Veteran's claimed muscle and joint pain of the thoracic spine has been attributed to known clinical diagnoses of vertebral fractures and degenerative disease, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

5.  Thoracic spine vertebral fractures and degenerative disease were not incurred in service and are not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia, or service-connected IBS, lumbar spine disability, bilateral knee disabilities, RLE neuropathy, or right shoulder disability, and degenerative disease did not manifest within one year of his separation from active duty.

6.  The Veteran's claimed muscle and joint pain of the left shoulder has been attributed to a known clinical diagnosis of degenerative disease, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

7.  Left shoulder degenerative disease was not incurred in service and is not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia, or service-connected IBS, lumbar spine disability, bilateral knee disabilities, RLE, or right shoulder disability, and did not manifest within one year of his separation from active duty.

8.  The Veteran's claimed muscle and joint pain of bilateral hips has been attributed to a known clinical diagnosis of degenerative disease, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

9.  Bilateral hip degenerative disease was not incurred in service and is not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia, or service-connected IBS, lumbar spine disability, bilateral knee disabilities, RLE neuropathy, or right shoulder disability, and did not manifest within one year of his separation from active duty.

10.  The Veteran's claimed muscle and joint pain of the left ankle has been attributed to a known clinical diagnosis of traumatic arthritis, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

11.  Left ankle traumatic arthritis was not incurred in service and is not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia, or service-connected IBS, lumbar spine disability, bilateral knee disabilities, RLE neuropathy, or right shoulder disability, and did not manifest within one year of his separation from active duty.

12.  The Veteran's claimed muscle and joint pain of the left wrist has been attributed to a known clinical diagnosis of residuals of a fracture, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

13.  Left wrist fracture residuals were not incurred in service and are not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia, or his service-connected IBS, lumbar spine disability, bilateral knee disabilities, RLE neuropathy, or right shoulder disability.

14.  Fibromyalgia has not been diagnosed at any time in or after service, and symptoms of fatigue, muscle, and joint pain have been attributed to known clinical diagnoses of cervical degenerative disease, thoracic vertebral fractures, thoracic degenerative disease, intermittent lumbar strain, lumbar degenerative disease, right shoulder bicipital tendinitis, right shoulder degenerative disease, left shoulder degenerative disease, bilateral hip degenerative disease, bilateral knee degenerative disease, left ankle traumatic arthritis, RLE neuropathy, and residuals of a left wrist fracture, and are not related to, or manifestations of, an undiagnosed illness or other qualifying, chronic disability.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service or a service-connected disability, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2006), (2016).

2.  A thoracic spine disorder was not incurred in or aggravated by service or a service-connected disability, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2006), (2016).

3.  A left shoulder disorder was not incurred in or aggravated by service or a service-connected disability, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2006), (2016).

4.  A bilateral hip disorder was not incurred in or aggravated by service or a service-connected disability, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2006), (2016).

5.  A left ankle disorder was not incurred in or aggravated by service or a service-connected disability, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2006), (2016).

6.  A left wrist disorder was not incurred in or aggravated by service or a service-connected disability, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2006), (2016).

7.  Fatigue, muscle pain, and joint pain are not shown to be due to undiagnosed illness or fibromyalgia as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran contends that he has fibromyalgia and that his symptoms of muscle pain, fatigue, and weakness are related to his military service, or were caused or aggravated by his service-connected IBS with vitamin D deficiency, lumbar spine disability, bilateral knee disability, RLE neuropathy, and/or right shoulder disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Certain chronic disabilities (including arthritis) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from August 2, 1990, to August 30, 1990, during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran maintains, in essence, that he suffers from an undiagnosed illness manifested by chronic pain and fatigue due to his service in Southwest Asia or as caused or aggravated by his service-connected disabilities.  As will be explained herein, all of the Veteran's claimed symptoms have been attributed to known clinical diagnoses and none of these symptoms have been attributed to a medically unexplained chronic multisymptom illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply.  However, the Board will consider the Veteran's claims under the other provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

As an initial matter, the Board finds that the evidence fails to show that the Veteran has been diagnosed with fibromyalgia.  In fact, such a diagnosis has been explicitly ruled out by the competent medical evidence.  In this regard, fibromyalgia is a specific clinical condition that has defined criteria which must be met in order to support a diagnosis, and a January 2016 VA examiner found that the criteria for said diagnosis were not met.  

Significantly, the file contains numerous references to symptoms of fatigue, pain, and lack of endurance associated with clinically diagnosed disorders and disabilities, which is discussed more fully below.  In this regard, in January 2016, after performing a thorough examination of the Veteran and reviewing the claims file, a VA physician opined that the Veteran did not suffer from fibromyalgia.  In making this determination, the examiner acknowledged the Veteran's reports of muscle weakness and fatigue and his feeling that he had just worked out, especially in his shoulders and hips.  The examiner also accepted the Veteran's reports of pain in his spine, shoulders, elbows, knees, and left toe.  Indeed, the examiner stated that, while the Veteran has symptoms due to multiple disorders which can also be seen with fibromyalgia, such were identifiable with known medical conditions and so they could not be attributed to fibromyalgia.  The examiner also observed that the Veteran did not have specific trigger points associated with a fibromyalgia diagnosis.  In short, the examiner found the Veteran's symptoms were explainable by medically diagnosed conditions and his fatigue was as likely as not attributable to some or all of these conditions, as opposed to a stand-alone diagnosis of fibromyalgia.

The Board has reviewed the Veteran's lay statements in support of the claim.  However, he has not reported being diagnosed with fibromyalgia at any point during the appeal.  In fact, at the June 2014 Board hearing, he reported being diagnosed with various forms of arthritis, not fibromyalgia.  Simply having symptoms of fatigue and lack of endurance, as credibly reported by the Veteran, does not comport to a diagnosis of fibromyalgia, as this condition has a specifically defined set of clinical criteria which must be met.  Moreover, the competent medical opinions offered in this case, which will be further discussed below, have associated symptoms of fatigue and lack of endurance with currently diagnosed disorders including IBS, cervical degenerative disease, thoracic vertebral fractures, thoracic degenerative disease, intermittent lumbar strain, lumbar degenerative disease, right shoulder bicipital tendinitis, right shoulder degenerative disease, left shoulder degenerative disease, bilateral hip degenerative disease, bilateral knee degenerative disease, left ankle traumatic arthritis, RLE neuropathy, and residuals of a left wrist fracture.  Indeed, as a result of development ordered by the Board in the lengthy history of this appeal, the Veteran has been awarded service connection for IBS, right shoulder acute bicipital tendinitis, right and left knee conditions, lumbar strain, and RLE neuropathy.  

As to whether the Veteran's cervical degenerative disease, thoracic vertebral fractures, thoracic degenerative disease, left shoulder degenerative disease, bilateral hip degenerative disease, left ankle traumatic arthritis, and residuals of a left wrist fracture are related to his service, to include his service-connected disabilities, the Board finds that the probative evidence of record is against such a finding. 

Here, the Board observes that the record contains several VA examination reports and opinions prior to the January 2016, August 2016, and March 2017 opinions discussed below.  The VA opinions and examination reports conducted prior to January 2016 have been deemed inadequate for appellate review and, as such, will not be discussed herein.  Similarly, in the July 2016 remand, the Board asked the January 2016 VA examiner to clarify whether the Veteran suffered from a right foot disorder in addition to his already service-connected RLE neuropathy and, in an August 2016 addendum opinion, the examiner clarified that the only disorder referable to the Veteran's right foot was the service-connected neuropathy.  Consequently, as such disability has already been service-connected, no further discussion on such matter is necessary.  Finally, in the February 2017 remand, the Board asked that the 2016 VA examiner clarify whether the Veteran had a left wrist disorder that clearly and unmistakably existed prior to service and was not aggravated by service.  In a March 2017 addendum opinion, the examiner noted it was not clear that a left wrist disorder existed prior to service and, as such, the Board accepts that the Veteran's left wrist was normal upon his entry into service.

Turning to the evidence of record, a VA examiner performed a physical examination of the Veteran in January 2016 and provided an opinion as to the etiology of his diagnosed cervical degenerative disease, thoracic vertebral fractures, thoracic degenerative disease, left shoulder degenerative disease, bilateral hip degenerative disease, left ankle traumatic arthritis, and residuals of a left wrist fracture (hereinafter, nonservice-connected musculoskeletal disorders) in January 2016, August 2016, and March 2017.  

In January 2016, the examiner opined that it was less likely than not that the Veteran's nonservice-connected musculoskeletal disorders were caused or aggravated by his service-connected IBS or associated vitamin D deficiency.  In support thereof, the examiner acknowledged that low vitamin D levels can lead to low calcium levels and associated bone pain, but the Veteran's blood calcium and major regulatory hormone for same were both normal.  The examiner then referenced several studies, none of which concluded that vitamin D deficiencies cause or aggravate chronic pain.  Thus, the examiner found it was less likely than not that the Veteran's nonservice-connected musculoskeletal disorders were caused or aggravated by his service-connected IBS.

In conjunction with the January 2016 opinion, the examiner also opined that it was less likely than not that the Veteran's nonservice-connected musculoskeletal disorders were caused by his military service.  The examiner bolstered this opinion with a rationale in August 2016, at which point he also opined that the Veteran's nonservice-connected musculoskeletal disorders were not caused by his service-connected disabilities of the lumbar spine, knees, RLE, or right shoulder as the nonservice-connected disorders were caused by post-service injuries.  Specifically, the examiner noted the Veteran fell from a 13 foot ladder in 1998, five years after his separation from service; was shocked while working as an electrical lineman in 2005; and suffered another fall in 2011 in which he fractured his left ankle.  He opined that the Veteran's nonservice-connected musculoskeletal disorders were consistent with these post-service injuries rather than being related to his military service or service-connected disabilities.  

With respect to the Veteran's cervical spine disorder, the examiner further noted that x-rays obtained in 1998, five years after the Veteran's separation from service, were normal and a cervical spine disorder was not diagnosed until after the aforementioned falls.  The examiner also noted that thoracic spine x-rays obtained in associated with the Veteran's 1998 fall from a ladder only revealed minimal arthritic changes and some compression in the discs.  Regarding the Veteran's left shoulder, he observed the Veteran was not diagnosed with degenerative changes until 2012, nearly two decades after his separation from service.  Specific to the Veteran's bilateral hip disorders, the physician observed that the Veteran's hips were noted to be normal at the time of his separation from service and that the 2015 diagnosis of arthritis was plausibly age-related given that the Veteran was 50 years old at that time.  Turning to the left ankle, the examiner observed that the Veteran fractured this joint in conjunction with the 2011 fall and underwent surgical repair with fixation hardware, indicating that fall was the cause of his current disorder.  Finally, related to the Veteran's left wrist, it was noted the Veteran did not have a chronic left wrist issue in service and his current disability is more likely related to his post-service falls.  Notably, the examiner reiterated his opinion as to the left wrist in March 2017 when he opined that, as the Veteran was not treated for any left wrist symptoms during service, there is no indication that such was related to service.

In March 2017, the examiner provided an addendum opinion in which he found it was less likely than not that the Veteran's nonservice-connected musculoskeletal disorders were aggravated by his service-connected disabilities.  Specifically, he stated available medical evidence and understanding fail to reveal a mechanism (such as systemic-inflammatory/infectious/malignant tumors) or biomechanical process that would establish service-connected disabilities of the lumbar spine, knees, RLE, and right shoulder would aggravate the nonservice-connected musculoskeletal disorders.  

The Board finds that the January 2016, August 2016, and March 2017 opinions, which were provided after the VA examiner reviewed the claims file, examined the Veteran, and performed appropriate testing, are highly probative as they reflect consideration of all relevant facts and the examiner provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Importantly, there is no medical opinion of record to the contrary.  

To the extent the Veteran believes he suffers from fibromyalgia and that his diagnosed disorders of the cervical spine, thoracic spine, left shoulder, bilateral hips, left ankle, and left wrist are related to his military service or a service-connected disabilities, as a lay person, he has not shown that he has specialized training sufficient to render such a diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, his opinion as to the presence of fibromyalgia and the etiology of his nonservice-connected musculoskeletal disorders is not competent medical evidence.  Thus, the Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

With respect to the contention that fatigue, joint pain, and muscle pain are manifestations of Gulf War illness, under 38 C.F.R. § 3.317(b)(1), these symptoms are identified as being signs or symptoms that may be a manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  It is also acknowledged that the Persian Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002, to enable service connection to be awarded for medically unexplained chronic multisymptom illness, which is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  
The presumption under 38 C.F.R. § 3.317 only operates where the evidence demonstrates an undiagnosed illness, i.e., one that is not attributed to any known clinical diagnoses.  Here, the probative evidence of record indicates that the Veteran's fatigue, muscle pain, and joint pain are manifestations of IBS, cervical degenerative disease, thoracic vertebral fractures, thoracic degenerative disease, intermittent lumbar strain, lumbar degenerative disease, right shoulder bicipital tendinitis, right shoulder degenerative disease, left shoulder degenerative disease, bilateral hip degenerative disease, bilateral knee degenerative disease, left ankle traumatic arthritis, RLE neuropathy, and residuals of a left wrist fracture.  Therefore, these manifestations have been attributed to known clinical diagnoses, precluding entitlement to service connection for a separate disorder on a presumptive basis under 38 C.F.R. § 3.317. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of fibromyalgia, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Watson v. Brown, 4 Vet. App. 309 (1993); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Similarly, the Board finds that the Veteran's disorders of the cervical spine, thoracic spine, left shoulder, bilateral hips, left ankle, and left wrist are not shown to be causally or etiologically related to any disease, injury, or incident during service, or the Veteran's service-connected IBS, lumbar spine disability, bilateral knee disabilities, right shoulder disability, or RLE neuropathy.  Additionally, the Veteran does not contend, and the evidence does not suggest, that arthritis of the cervical spine, thoracic spine, hips, left shoulder, left wrist, or left ankle manifested to a compensable degree within one year of separation from service.  Based on the foregoing, service connection for such disorders is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.   

ORDER

Service connection for generalized joint and muscle pain and fatigue, to include fibromyalgia, and diagnosed as cervical spine, thoracic spine, left shoulder, bilateral hip, left ankle, and left wrist disorders, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


